Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
28, 2020.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00996-CV


  WATER RELEASE VICTIMS OF NORTHEAST HOUSTON, Appellant

                                        V.

     THE TEXAS WATER DEVELOPMENT BOARD AND THE SAN
             JACINTO RIVER AUTHORITY, Appellees

                     On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-56901


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 6, 2019. On January 8,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.